DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 04/05/2021 has been entered. Claims 1-11, 13-17, 21-35 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 01/04/2021.


Response to Arguments
Applicant’s amendments, filed on 04/05/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 12, filed 04/05/2021, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “For reasons similar to those of Thale, claim 1 and its dependents are not directed to the judicial exception of mathematical concepts…even if claim 1 and its claims 
	Examiner’s broadest reasonable interpretation of the rejected claimed invention is generic computer components being used as a tool to process generically acquired data via an identified abstract idea without practically applying the identified abstract idea or adding significantly more than the identified abstract idea and generic computer structure being used as a tool.  The MPEP states limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. Examiner interprets these limitations to be generic computer functions (data acquisition, data output, data display, data storage, data transfer, etc.) to facilitate the abstract idea); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. Examiner interprets these limitation to generally link the data being acquired and analyzed to a particular technological environment or field of use).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. generic computer structure to facilitate an abstract idea is well-understood, routine, conventional activities previously known to the industry).  See updated REJECTIONS for more details.
Further, Applicant relies on the court decision Thales Visionix v. United States (Fed. Cir. 2017; Case 2015-5150) to argue that the claimed language is patent eligible.  In contrast to the claimed invention, the courts found Thales Visionix v. United States patent eligible because of the unconventional configuration of the inertial sensors claimed (the court decision states “the claims are directed to systems and methods that use inertial sensors in a non-conventional manner…The claims specify a particular configuration of inertial sensors”.  The claimed invention does not claim any novel/unconventional physical elements or combination/configuration of physical elements that would be seen as significantly more than the abstract idea identified.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-11, 13-17, 21-27, 29-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites determine at least one peak value in response to the plurality of detection values; and wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill performance parameter [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-7, 9-11, 13-17 recite(s) wherein the at least one operation is further in response to at least one of: a change in amplitude of at least one of the plurality of detection values; a change in frequency or relative phase of at least one of the plurality of detection values; a rate of change in both amplitude and relative phase of at least one of the plurality of detection values; and a relative rate of change in amplitude and relative phase of at least one of the plurality of detection values.  wherein the instruction to the data storage circuit is further in response to at least one of: a change in a relative phase difference or a rate of change in a relative phase difference.  wherein the peak response circuit selects alternative combinations of detection values further in response to at least one of: a user input or a selected operating parameter for a machine, wherein each of the plurality of detection values corresponds to at least one of the plurality of input sensors.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze the at least one peak value relative to buffered detection values, specifications, and anticipated state information to determine a motor system performance parameter, and wherein the operation is further in response to the motor system performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a pump performance parameter, and wherein the operation is further in response to the pump performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill performance parameter, and wherein the operation is further in response to the drill performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a conveyor performance parameter, and wherein the operation is further in response to the conveyor performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine an agitator performance parameter, and wherein the operation is further in response to the agitator performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a compressor performance parameter, and wherein the operation is further in response to the compressor performance parameter [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 21 recites determine at least one peak value in response to the plurality of detection values; and wherein the at least one peak value comprises at least one of a temperature peak value, a speed peak value, or a vibration peak value, analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a conveyor performance parameter [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 22-27, 29-35 recite(s) wherein the at least one operation is further in response to at least one of: a change in amplitude of at least one of the plurality of detection values; a change in frequency or relative phase of at least one of the plurality of detection values; a rate of change in both amplitude and relative phase of at least one of the plurality of detection values; and a relative rate of change in amplitude and relative phase of at least one of the plurality of detection values.  wherein the instruction to the data storage circuit is further in response to at least one of: a change in a relative phase difference or a rate of change in a relative phase difference.  wherein the peak response circuit selects alternative combinations of detection values further in response to at least one of: a user input or a selected operating parameter for a machine, wherein each of the plurality of detection values corresponds to at least one of the plurality of input sensors.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze the at least one peak value relative to buffered detection values, specifications, and anticipated state information to determine a motor system performance parameter, and wherein the operation is further in response to the motor system performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a pump performance parameter, and wherein the operation is further in response to the pump performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill performance parameter, and wherein the operation is further in response to the drill performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a conveyor performance parameter, and wherein the operation is further in response to the conveyor performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine an agitator performance parameter, and wherein the operation is further in response to the agitator performance parameter.  wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a compressor performance parameter, and wherein the operation is further in response to the compressor performance parameter [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data acquisition circuit structured to; a peak detection circuit structured to; a peak response circuit structured to; a data storage circuit structured to; wherein the data acquisition circuit further comprises at least one multiplexer circuit operationally coupled to the at least one of the plurality of input sensors,);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit; perform at least one operation in response to the at least one peak value; wherein the at least one operation comprises issuing an alert, wherein the alert comprises at least one of: haptic, audible, or visual; further comprising store at least one of: a relative phase difference, at least one of the plurality of detection values, or a timing signal are stored; wherein the at least one operation further comprises providing an instruction to a data storage circuit, wherein the data storage circuit is responsive to the instruction to store additional data; wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information for a motor and motor components, to store historical motor performance, and to buffer the plurality of detection values for a predetermined length of time,  wherein the data storage circuit structure is further structured to store specifications, system geometry, and anticipated state information, for at least one of a pump and a pump component associated with the detection values, historical pump performance, and buffer the plurality of detection values for a predetermined length of time, wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of a drill and a drill component associated with the detection values, historical drill performance, and buffer the plurality of detection values for a predetermined length of time, wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of a drill and a drill component associated with the detection values, historical conveyor performance, and buffer the plurality of detection values for a predetermined length of time, wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of an agitator and an agitator component associated with the detection values, historical agitator performance, and buffer the plurality of detection values for a predetermined length of time, wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of a compressor and a compressor component associated with the detection values, historical compressor performance, and buffer the plurality of detection values for a predetermined length of time, interpreting, using a data acquisition circuit, a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors; performing at least one operation in response to the at least one peak value; further comprising storing, in a data storage circuit, at least one of: the peak values and the detection values.  wherein the at least one operation further comprises providing an instruction to the data storage circuit to store additional information in response to at least one of: a change in the at least one peak value or a rate of change in the at least one peak value Examiner interprets these limitations to be generic computer functions (data acquisition, data output, data display, data storage, data transfer, etc.) to facilitate the abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. each of the plurality of detection values corresponding to at least one of the plurality of input sensors; wherein the pump is one of: a water pump in a car, and a mineral pump. wherein the drill is one of an oil drilling machine and a gas drilling machine; wherein the agitator is one of: a rotating tank mixer, a large tank mixer, a portable tank mixer, a tote tank mixer, a drum mixer, a mounted mixer, and a propeller mixer.  Examiner interprets these limitation to generally link the data being acquired and analyzed to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. generic computer structure to facilitate an abstract idea is well-understood, routine, conventional activities previously known to the industry).

NOTE: Examiner believes the physical structure and functions of claims 8, 28 that takes place in response to identified abstract idea practically applies the abstract idea and would cure the rejections if amended into the independent claim.


Allowable Subject Matter
Claims 1-11, 13-17, 21-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
the cited references don't explicitly teach: 
wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of a drill and a drill component associated with the detection values, historical drill performance, and buffer the plurality of detection values for a predetermined length of time, wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill performance parameter, and wherein the operation is further in response to the drill performance parameter of claims 1;
wherein the data storage circuit is further structured to store specifications, system geometry, and anticipated state information, for at least one of a conveyor and a conveyor component associated with the detection values, historical conveyor performance, and buffer the plurality of detection values for a predetermined length of time, Page 762 of 765Attorney Docket No. STRF-0011-U01-C02 wherein the peak value comprises at least one of a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a conveyor performance parameter, 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864